Citation Nr: 1417179	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-42 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder osteoarthritis, to include as secondary to service-connected residuals of fracture of the mid-shaft of the right clavicle.

2.  Entitlement to service connection for right shoulder impingement syndrome with rotator cuff tear, to include as secondary to service-connected residuals of fracture of the mid-shaft of the right clavicle.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of fracture of the mid-shaft of the right clavicle.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The Veteran filed a claim for entitlement to service connection for PTSD with depression and the RO has adjudicated the issue as such.  The medical evidence of record shows various psychiatric diagnoses, to include PTSD, depressive disorder, mood disorder, and personality disorder, among others.  As such, the Board recharacterized the issue as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim).

The issues of entitlement to service connection for right shoulder osteoarthritis, for right shoulder impingement syndrome with rotator cuff tear, and for a psychiatric disability, to include PTSD and depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the December 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to a disability rating in excess of 20 percent for residuals of fracture of the mid-shaft of the right clavicle.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 20 percent for residuals of fracture of the mid-shaft of the right clavicle have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal as to the issue of entitlement to a disability rating in excess of 20 percent for residuals of fracture of the mid-shaft of the right clavicle in his October 2010 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

At his December 2013 Board hearing, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of entitlement to a disability rating in excess of 20 percent for residuals of fracture of the mid-shaft of the right clavicle.  This statement was made on the record, thus satisfying the pertinent criteria.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.


ORDER

The issue of entitlement to a disability rating in excess of 20 percent for residuals of fracture of the mid-shaft of the right clavicle is dismissed.


REMAND

At the December 2013 Board hearing, the Veteran claimed that osteoarthritis and impingement syndrome with rotator cuff tear of the right shoulder are secondary to his service-connected right clavicle fracture injury.

The Veteran underwent a December 2009 VA examination and the opinion stated that it was less likely as not that the Veteran's claimed right shoulder condition is the same as or a result of the injury shown during active duty.  In support of this opinion, the examiner stated that the Veteran was noted to have a full recovery following his right clavicle fracture and that there was no mention of a right shoulder problem on his separation examination.

The Board finds that this medical opinion is inadequate because the rationale for the opinion was primarily based on the absence of documentation of right shoulder problems on the Veteran's separation examination.  See Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

The VA examiner neglected to consider the Veteran's statements concerning symptoms experienced in service and continued after service.  In this regard, the Veteran reported during the December 2009 VA examination that he has had pain that radiates from the right clavicle into the right shoulder dating back to the in-service accident and that it has been getting progressively worse over the years.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Instead, the examiner determined, incorrectly, that lack of documentation of the conditions in service is the only evidence which can provide the basis for an opinion concerning etiology.

Further, the Board finds that a medical opinion for the secondary relationship of the Veteran's osteoarthritis and impingement syndrome with rotator cuff tear of the right shoulder to his service-connected fracture of the right clavicle is required.  To that effect, VA regulations provide under section 38 C.F.R. § 3.310(a) that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In regard to the Veteran's claim for a psychiatric disability, he contends that such disability was caused by a motor vehicle accident in July 1983, wherein he suffered significant physical injuries, including a fracture of the right clavicle.  Concerning this, an August 2010 VA examiner noted that the Veteran did not meet the criteria for PTSD because he endorsed two avoidance or numbing symptoms from Criterion C and the threshold is three symptoms.  The VA examiner then opined that it was less likely as not that the Veteran's depressive disorder, not otherwise specified, was related to the his conceded military non-combat stressor (the July 1983 motor vehicle accident), but it was most likely that the depressive disorder was related to several post-military stressors, including several arrests, serving time in federal prison, chronic substance abuse/dependence, unemployment and financial stress.

While the August 2010 VA examiner related the Veteran's current depressive disorder to post-service military stressors, the Board finds that this opinion is insufficient as there is some evidence suggesting that the Veteran's psychiatric symptoms may have started prior to his separation from service.  To that effect, on his June 1984 separation examination, the Veteran reported "excessive worry and mild depression secondary to life in general, on and off all his life..."  The Veteran also testified at the December 2013 Board hearing that "..., in service, my life was good until the incident.  ...and after the incident the, ... , the treatment I started getting I had pain pills and then I started drinking I think a little to self medicate.  It was hard for me to drive, um, without drinking because I would always have the flashbacks."  He further reported experiencing daily nightmares, flashbacks, and hypervigilance while in a vehicle.  Indeed, his service personnel records show that although the Veteran maintained a good performance record, he was involved in a few incidents, including a fight, a parking violation, and a civil charge for DUI, starting from September 1983, which ultimately led to his administrative discharge from service in August 1984.  However, the August 2010 VA examiner did not provide any explanation as to this conflicting evidence of record.  

Given the deficiencies in the December 2009 and August 2010 VA medical opinions, the Board must remand this case for supplemental medical opinions.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA Medical Center (VAMC) in Gainesville, Florida and any associated outpatient clinics dated from September 2012 to the present.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the December 2009 VA examination, if available, to determine the etiology of the Veteran's osteoarthritis and impingement syndrome with rotator cuff tear of the right shoulder.  If the December 2009 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should provide an opinion regarding as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed osteoarthritis and/or impingement syndrome with rotator cuff tear of the right shoulder began in service or is otherwise related to service..

If the above opinion is negative, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's osteoarthritis and/or impingement syndrome with rotator cuff tear of the right shoulder is either proximately caused by or aggravated by his service-connected residuals of fracture of the mid-shaft of the right clavicle.

Aggravation is defined as permanent worsening beyond the natural progression of the disease.
In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service or postservice is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale must be provided for any opinions expressed.

3.  Obtain a supplemental medical opinion from the VA examiner who conducted the August 2010 VA examination, if available, to determine the etiology of the Veteran's psychiatric disability.  If the August 2010 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

Based on a thorough review of the claims file, and in light any examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability is related to his military service, specifically to include the in-service July 1983 motor vehicle accident.

In rendering this opinion, the examiner must review and attempt to reconcile any conflicting evidence of record.

A complete rationale must be provided for any opinions expressed.

4.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


